Citation Nr: 1236492	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-18 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from June 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied service connection for PTSD, a low back disability, and a neck disability.  A July 2010 rating decision denied service connection for hearing loss and tinnitus.  

Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present case the Veteran has specifically claimed entitlement to service connection for PTSD, and the evidence of record reveals that PTSD is the only psychiatric disability diagnosed.  

In February 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

The issues involving entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In September 2010, prior to the promulgation of a decision in the appeal, the appellant requested withdrawal of the appeal for service connection for a neck disability.

2.  The Veteran served in combat.  

3.  There are current diagnoses of combat-related PTSD.

4.  Service treatment records reveal that the Veteran was treated for complaints of low back pain on multiple occasions during service; he was diagnosed with lumbosacral strain.

5.  Post-service medical records reveal surgical treatment for a herniated L4 lumbar disc in November 1984.

6.  The medical opinion expressed in a June 2008 VA Compensation and Pension examination was that the Veteran's current low back disability is less likely than not related to the lumbosacral strain treated during service.  

7.  An April 2012 private medical opinion states that it is more likely than not that the low back injury during service contributed to the current low back disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for a neck disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

3.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Neck Disability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In September 2010 the Veteran submitted correspondence which served to withdraw the claim for service connection for a neck disability.  This serves to withdraw this issue from appellant consideration.  

There remain no allegations of errors of fact or law for appellate consideration with respect to the claim for service connection for a neck disability.  Accordingly, the Board does not have jurisdiction to review the appeal and dismissal is warranted.

II.  Service Connection

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no prejudice to the Veteran could result from the grants of service connection below.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether statements made by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

A.  PTSD

Service connection for post traumatic stress disorder requires: (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in-service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where it is determined, through recognized military citations or other supportive evidence, that the Veteran was engaged in combat with the enemy and the claimed stressors are related to such combat, the Veteran's lay testimony regarding claimed stressors must be accepted as conclusive as to their actual occurrence and no further development for corroborative evidence will be required, provided that the testimony is found to be satisfactory, credible, and consistent with the circumstances, conditions, or hardships of the experienced combat service.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

The Veteran claims entitlement to service connection for PTSD.  

The Veteran's discharge papers, DD 214, establish that the Veteran was a Marine who served in combat in Vietnam.  His awards include: the Vietnam Service Medal, Vietnam Campaign Medal, Air Medal with 4 stars, Combat Action Ribbon, Presidential Unit Citation, Purple Heart, and Combat Aircrew Insignia with 3 stars.  The last four awards are clear evidence of his combat service.  

VA medical records reveal that the Veteran participated in a VA PTSD research study from 2000 to 2004.  While these records reveal participation in the study, they do not indicate any psychiatric diagnosis.  

In June 2008 a VA psychiatric Compensation and Pension examination of the Veteran was conducted.  After full examination, no psychiatric diagnosis was made.  The examiner did not find that the Veteran warranted the assignment of any psychiatric diagnosis, and specifically indicated that the Veteran did not meet the criteria for a diagnosis of PTSD.  Based on this medical evidence, the RO denied service connection for PTSD because the Veteran did not have a current disability.  

In February 2012, the Veteran submitted a copy of an undated Vet Center intake evaluation.  This record indicated the presence of symptoms including sleep disturbance and hypervigilance.  The diagnosis was PTSD with combat exposure being listed as the noted stressor.  

In March 2012 the Veteran was examined by a private psychologist.  A full examination was conducted with consideration of the specific diagnostic criteria for PTSD.  The diagnosis was PTSD, which was related to the stressors the Veteran experienced in combat.  

The Veteran served in combat in Vietnam.  There are current diagnoses of combat-related PTSD.  Accordingly, service connection for PTSD is warranted.  

B.  Low Back

The Veteran claims entitlement to service connection for a low back disability.

Service treatment records reveal that the Veteran was treated for complaints of low back pain on multiple occasions during service.  In June 1966 he had complaints of lumbar pain with twisting; paraspinal muscle spasm was noted on examination.  The diagnosis was facet syndrome which was treated with physical manipulation of the spine.  

In May and June 1968 the Veteran was again treated for complaints of low back pain.  The diagnoses were muscle strain and lumbosacral strain.  He was treated with pain medication, local heat, and light duty.  Clinical evaluation of the Veteran's spine was normal on separation examination in May 1969.

Private medical records dated in November 1984 reveal that the Veteran required surgical treatment for a herniated L4 lumbar disc.  

In June 2008, a VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported intermittent low back pain dating from a lifting injury during service.  He also reported a post-service, on-the-job injury which ultimately resulted in the November 1984 lumbar disc surgery.  After full examination, the diagnosis was status post lumbar laminectomy.  The examiner's medical opinion was that the current low back disability was less likely than not related to the symptoms of low back pain treated during service.  The rationale was that the post-service injury was the cause of the current disability.

In April 2012, the Veteran's private treating physician submitted a medical statement.  The physician noted the Veteran's low back injury during service as well as the post-service injury.  The diagnosis was degenerative disc disease at L4-5 with a right hemilaminectomy at L4.  The physician indicated that the primary cause of the Veteran's current low back disability was the post-service injury.  However, the physician also stated that the low back injury during service was a secondary cause of the Veteran's current low back disability which contributed, along with the post-service injury, to cause the current low back disability experienced by the Veteran.  

The evidence establishes that the Veteran was treated on several occasions for lumbosacral strain during service.  The Veteran's current low back disability is most properly diagnosed as lumbar degenerative disc disease.  He did have a post-service low back injury.  The VA medical opinion is that the current low back disability is unrelated to the back symptoms treated during service.  A private medical opinion is that the lumbosacral strain experienced during service has contributed to cause the Veteran's current low back disability.  The preponderance of the evidence is not against the claim.  Accordingly, service connection for a low back disability is warranted.  


ORDER

The appeal for entitlement to service connection for a neck disability is dismissed.

Service connection for PTSD is granted.

Service connection for a low back disability is granted.


REMAND

A July  2010 rating decision, in part, denied service connection for bilateral hearing loss and tinnitus.  The Veteran filed a Notice of Disagreement (NOD) in September 2010.  No Statement of the Case (SOC) has been issued.  

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide a Statement of the Case which addresses the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  If, and only if, an appeal is perfected by a timely filed substantive appeal, should the issue(s) be certified to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


